              Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 1 of 14




 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     PARLER LLC,                         )
10                                       )
                 Plaintiff,              )                 CASE NO.        2:21-cv-0031-BJR
11                                       )
                 v.                      )                 ORDER DENYING MOTION FOR
12                                       )                 PRELIMINARY INJUNCTION
     AMAZON WEB SERVICES, INC.,          )
13                                       )
                 Defendant.              )
14                                       )
     ____________________________________)
15
                                             I.       INTRODUCTION
16

17          This matter comes before the Court on a Motion for Temporary Restraining Order

18   (“TRO”), filed by Plaintiff Parler LLC (“Parler”). Dkt. No. 2. Parler is seeking to have the Court

19   order Defendant Amazon Web Services, Inc. (“AWS”) to reinstate AWS’s web-hosting services
20   that AWS provided Parler under the parties’ Customer Services Agreement. Parler initially filed
21
     the motion as one requesting a TRO, but after the Court ordered Parler to serve AWS notice,
22
     ordered additional briefing, and held a hearing, the parties agree that the motion has been
23
     converted to one for a preliminary injunction.
24

25          In its Complaint, Parler asserts three claims: (1) for conspiracy in restraint of trade, in

     violation of the Sherman Act, 15 U.S.C. § 1; (2) for breach of contract; and (3) for tortious

                                                       1
              Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 2 of 14




     interference with business expectancy. AWS disputes all three claims, asserting that it is Parler,
 1
     not AWS, that has violated the terms of the parties’ Agreement, and in particular AWS’s
 2

 3   Acceptable Use Policy, which prohibits the “illegal, harmful, or offensive” use of AWS services.

 4          It is important to note what this case is not about. Parler is not asserting a violation of any
 5   First Amendment rights, which exist only against a governmental entity, and not against a private
 6
     company like AWS. And indeed, Parler has not disputed that at least some of the abusive and
 7
     violent posts that gave rise to the issues in this case violate AWS’s Acceptable Use Policy. This
 8
     motion also does not ask the Court to make a final ruling on the merits of Parler’s claims. As a
 9

10   motion for a preliminary injunction, before any discovery has been conducted, Parler seeks only

11   to have the Court determine the likelihood that Parler will ultimately prevail on its claims, and to

12   order AWS to restore service to Parler pending a full and fair litigation of the issues raised in the
13   Complaint. Having reviewed the briefs filed in support of and opposition to the motion, and
14
     having heard oral argument by videoconference, the Court finds and rules as follows.
15
                                              II.     BACKGROUND
16
            Parler was founded in 2018, and describes itself as “a conservative microblogging
17

18   alternative and competitor to Twitter.” Compl., ¶ 1. Parler—like Twitter, Facebook, and other

19   social media entities referenced in this action—is an online platform that allows third-party

20   users, sometimes anonymously, to express thoughts and ideas for other users to read and
21
     comment on. Parler takes a laissez faire or “reactive” approach to moderation of its users’
22
     speech. See, e.g., Parler’s December 4, 2020 Community Guidelines, Decl. of Ambika Doran,
23
     Ex. B (“We prefer that removing community members or member-provided content be kept to
24
     the absolute minimum.”). At the time of the filing of its Complaint, Parler claims to have had 15
25
     million end-user accounts and a million downloads of its app per day. Decl. of John Matze, ¶ 3.

                                                       2
                  Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 3 of 14




                AWS, an Amazon.com, Inc. company, offers “computing services for businesses,
 1
     nonprofits, and government organizations globally.” Decl. of Amazon Exec. 2, ¶ 3 (“Exec. 2
 2

 3   Decl.”). According to Parler, “AWS is the world’s leading cloud service providers [sic],

 4   capturing a third of the global market.” Compl., ¶ 11. In June 2018, Parler entered into a
 5   Customer Services Agreement (“CSA” or “Agreement”) with AWS for the latter to provide “the
 6
     cloud computing services Parler needs for its apps and website to function on the internet.”
 7
     Compl., ¶¶ 12, 13; see CSA, Exec. 2 Decl., Ex. A.
 8
                In recent months, Parler’s popularity has grown rapidly, and around the time of the 2020
 9

10   presidential election, according to Parler, millions of users were abandoning Twitter and

11   migrating to the Parler platform. See Compl., ¶ 17. During this same time period, AWS claims

12   that it received reports that Parler was failing to moderate posts that encouraged and incited
13   violence, in violation of the terms of the CSA and AWS’s Acceptable Use Policy (“AUP”).
14
     Exec. 2 Decl., ¶ 4; Ex. C (AUP). The AUP proscribes, among other things, “illegal, harmful, or
15
     offensive” use or content, defined as content “that is defamatory, obscene, abusive, invasive of
16
     privacy, or otherwise objectionable.” AUP at 1. AWS claims that in recent weeks, it repeatedly
17

18   communicated with Parler its concerns about third-party content that violated the terms of the

19   CSA and AUP, and that Parler failed to respond to those concerns in a timely or adequate

20   manner. Id., ¶ 5.
21
                AWS has submitted to the Court multiple representative examples, reflecting content
22
     posted on Parler during this period, that AWS claims violated the terms of the AUP and the
23
     parties’ Agreement. 1 See Opp. Br. at 3-4. Parler has not denied that these posts are abusive or
24
     that they violate the Acceptable Use Policy. Parler does claim, however, that AWS knew Parler
25

     1
         The Court will not dignify or amplify these posts by quoting them here.
                                                                3
              Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 4 of 14




     was attempting “to address content moderation challenges,” and that AWS appeared to be
 1
     willing to cooperate in Parler’s efforts. Matze Decl., ¶¶ 6, 7 (asserting “AWS’s actions and
 2

 3   communications led Parler’s corporate officers to believe that, far from being concerned about

 4   remaining in a contractual relationship with Parler, AWS wished to expand that contractual
 5   relationship”).
 6
             On January 6, 2021, supporters of President Donald Trump, seeking to overturn the
 7
     results of the presidential election, marched on Congress, resulting in a violent and deadly riot at
 8
     the U.S. Capitol. See Doran Decl., Ex. F. On January 8, Twitter and Facebook banned President
 9

10   Trump from their platforms. Compl., ¶ 18. Parler claims that in response to speculation that the

11   President would move to Parler, there was a mass exodus of users from Twitter to Parler and a

12   355% increase in installations of Parler’s app. Id., ¶¶ 2, 8. Parler also claims that the surge during
13   this time was responsible for its failure to deal with a backlog of some 26,000 posts that it
14
     acknowledges “potentially encouraged violence” in violation of the AUP. See Rep. Br. at 4
15
     (acknowledging “backlog of 26,000 instances of content that potentially encouraged violence”).
16
             On January 9, 2021, AWS notified Parler that it intended to “suspend all services” as of
17

18   11:59 p.m. Sunday, January 10. Ex. 1 to Compl., January 9, 2021 email from AWS to Parler

19   (“It’s clear that Parler does not have an effective process to comply with the AWS terms of

20   service. . . . Given the unfortunate events that transpired this past week in Washington, D.C.,
21
     there is serious risk that this type of content will further incite violence. . . . Because Parler
22
     cannot comply with our terms of service and poses a very real risk to public safety, we plan to
23
     suspend Parler’s account effective Sunday, January 10th, at 11:59PM PST.”). At some time
24
     during the night between January 10 and 11, AWS suspended its services and Parler went dark.
25



                                                        4
               Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 5 of 14




              On the morning of January 11, Parler filed its Complaint and the instant motion, seeking
 1
     ex parte a TRO from this Court prohibiting AWS from suspending services. Parler failed,
 2

 3   however, to provide the certification required under the Federal Rules, verifying that its counsel

 4   made an effort to serve AWS notice of the motion, or in the alternative, why notice should not be
 5   required. See Fed. R. Civ. P. 65(b)(1)(B); LCR 65. The Court therefore ordered Parler to provide
 6
     notice of its motion to AWS. Further, the Court set a briefing schedule. As directed, AWS filed
 7
     its opposition on January 12, and Parler filed a reply on January 13. On January 14, 2021, the
 8
     Court held a hearing on the motion by videoconference. The Court and the parties agree that the
 9

10   motion for a temporary restraining order is now essentially one for a preliminary injunction, and

11   is ripe for this Court’s consideration.

12                                              III.    DISCUSSION
13            A. Standard for Issuance of Preliminary Injunction
14
              As courts have repeatedly emphasized, an injunction represents an “extraordinary
15
     remedy” that is never awarded as a matter of right. See Winter v. Natural Res. Def. Council, 555
16
     U.S. 7, 22 (2008). For a preliminary injunction to issue, the moving party has the burden of
17

18   demonstrating all four of the following elements: (1) that it is likely to succeed on the merits; (2)

19   that it is likely to suffer irreparable harm in the absence of preliminary relief; (3) that the balance

20   of equities tips in its favor; and (4) that an injunction serves the public interest. Winter, 555 U.S.
21
     at 20.
22
              In the wake of Winter, in which the Supreme Court narrowed the path to an injunction,
23
     the Ninth Circuit has maintained that a preliminary injunction “may also be appropriate if a
24
     movant raises ‘serious questions going to the merits’ and the ‘balance of hardships tips sharply
25
     towards’ it, as long as the second and third Winter factors are satisfied.” Disney Enters., Inc. v.

                                                        5
              Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 6 of 14




     VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017) (quoting All. for the Wild Rockies v. Cottrell,
 1
     632 F.3d 1127, 1134–35 (9th Cir. 2011)). Further, in the Ninth Circuit, “the elements of the
 2

 3   preliminary injunction test are balanced, so that a stronger showing of one element may offset a

 4   weaker showing of another.” Hernandez v. Sessions, 872 F.3d 976, 990 (9th Cir. 2017)
 5   (quotation omitted).
 6
            B. Likelihood of Success on the Merits
 7
            Parler’s motion asserts three distinct claims. The Court reviews each in turn.
 8
                1. Sherman Act Claim
 9

10          Parler alleges that AWS’s termination of services is “apparently designed to reduce

11   competition in the microblogging services market to the benefit of Twitter,” and therefore

12   violates Section 1 of the Sherman Act. Mot. at 3; 15 U.S.C. § 1 (prohibiting “[e]very contract,
13   combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce”).
14
     To prove a violation of Section 1, Parler must show: “(1) the existence of an agreement, and (2)
15
     that the agreement was in unreasonable restraint of trade.” Fed. Trade Comm'n v. Qualcomm
16
     Inc., 969 F.3d 974, 989 (9th Cir. 2020) (citing, inter alia, Am. Needle, Inc. v. Nat'l Football
17

18   League, 560 U.S. 183, 189–90 (2010)).

19          At this stage in the proceedings, Parler has failed to demonstrate that it is likely to

20   succeed on the merits of its Sherman Act claim. While Parler has not yet had an opportunity to
21
     conduct discovery, the evidence it has submitted in support of the claim is both dwindlingly
22
     slight, and disputed by AWS. Importantly, Parler has submitted no evidence that AWS and
23
     Twitter acted together intentionally—or even at all—in restraint of trade. See Bell Atlantic Corp.
24
     v. Twombly, 550 U.S. 544, 127 (2007)(“[A]n allegation of parallel conduct and a bare assertion
25



                                                       6
              Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 7 of 14




     of conspiracy will not suffice.”). In contrast, AWS has submitted the sworn declaration of an
 1
     AWS executive, explicitly denying the existence of any such agreement:
 2

 3          To my knowledge, AWS and Twitter have never discussed, much less agreed upon,
            any policy, practice, or act directed at Parler. To the contrary, we have an internal
 4          policy never to discuss matters involving one customer with another customer.
            Nobody in my organization would be authorized to discuss Parler with Twitter
 5          without my authorization, knowledge, or involvement. I have not authorized any
 6          AWS employee to discuss Parler with Twitter, and I have not been involved
            personally in any such discussion.
 7
     Decl. of Amazon Exec. 1, (“Exec. 1 Decl.”), ¶ 8.
 8
            Indeed, Parler has failed to do more than raise the specter of preferential treatment of
 9

10   Twitter by AWS. The sum of its allegation is that “by pulling the plug on Parler but leaving

11   Twitter alone despite identical conduct by users on both sites, AWS reveals that its expressed

12   reasons for suspending Parler’s account are but pretext.” Compl., ¶ 26. But Parler and Twitter are
13   not similarly situated, because AWS does not provide online hosting services to Twitter. Parler’s
14
     unsupported allegation that “AWS provides online hosting services to both Parler and Twitter” is
15
     explicitly denied in a sworn declaration by an AWS executive. See Exec. 1 Decl., ¶¶ 5, 6
16
     (“Twitter’s principal social-media service (the “Twitter Feed”) does not run on AWS. . . . On
17

18   December 15, 2020, AWS announced that it signed an agreement with Twitter for AWS to begin

19   servicing the Twitter Feed for the first time. . . . We do not yet service the Twitter Feed, and I am

20   not aware of any particular timeline for doing so.”). Thus, as AWS asserts, “it could not have
21
     suspended access to Twitter’s content” because “it does not host Twitter.” Opp. Br. at 7; see
22
     Exec. 1 Decl., ¶¶ 5, 7 (“Because the Twitter Feed does not run on AWS, the Twitter Feed (and
23
     any tweets on the Twitter Feed) are not subject to, and thus cannot violate, Amazon’s Acceptable
24
     Use Policy.”).
25



                                                       7
                Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 8 of 14




              In short, Parler has proffered only faint and factually inaccurate speculation in support of
 1
     a Sherman Act violation. AWS, in contrast, has submitted sworn testimony disputing Parler’s
 2

 3   allegations. Parler therefore has failed to demonstrate at this stage a likelihood of success on its

 4   Sherman Act claim.
 5                2. Breach of Contract Claim
 6
              The gravamen of Parler’s breach of contract claim is that AWS terminated the Agreement
 7
     without providing Parler 30 days to cure any alleged material breach. 2 Mot. at 9. Parler claims it
 8
     is entitled to the 30-day cure period based on a provision in the CSA that provides “[e]ither party
 9

10   may terminate this Agreement for cause if the other party is in material breach of this Agreement

11   and the material breach remains uncured for a period of 30 days from receipt of notice by the

12   other party.” CSA § 7.2(b)(i). As noted above, Parler alleges that AWS notified Parler that the
13   latter was in material breach, for the first time, only hours before suspending or terminating
14
     services. See Matze Decl., ¶ 10.
15
              AWS responds that it is Parler, not AWS, that has breached the Agreement. In particular,
16
     AWS claims that Parler breached Section 4.2 of the CSA, which requires Parler to “ensure that
17

18   [Parler’s] Content and [Parler’s] and End Users’ use of [Parler’s] Content . . . will not violate any

19   of the Policies,” including AWS’s Acceptable Use Policy. That AUP, as noted above, proscribes

20   “activities that are illegal, that violate the rights of others, or that may be harmful to others, our
21
     operations or reputation” and “content that is defamatory, obscene, abusive, invasive of privacy,
22
     or otherwise objectionable.” AUP, Exec. 2 Decl., Exs. A, C; see CSA ¶ 14; Opp. Br. at 6-7.
23
     AWS cites multiple examples of content posted on Parler’s site that undeniably meet this
24

25
     2
      AWS denies that it “terminated” Parler’s account, claiming it merely “suspended” its services. Opp. Br. at 6. As
     discussed below, the distinction is not material to Parler’s claim at this stage, however, as the CSA grants AWS the
     authority to take either action under the same circumstances. See CSA, §§ 6, 7.2(b)(ii).
                                                               8
              Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 9 of 14




     definition. See AWS Opp. Br. at 3-4 (citing Exec. 2 Decl., ¶ 5; Ex. E at 1-3, 6-7, 13, 17, 28, 32,
 1
     49, 53-54).
 2

 3          Parler has not denied that content posted on its platform violated the terms of the CSA

 4   and the AUP; it claims only that AWS failed to provide notice to Parler that Parler was in breach,
 5   and to give Parler 30 days to cure, as Parler claims is required per Section 7.2(b)(i). However,
 6
     Parler fails to acknowledge, let alone dispute, that Section 7.2(b)(ii)—the provision immediately
 7
     following—authorizes AWS to terminate the Agreement “immediately upon notice” and without
 8
     providing any opportunity to cure “if [AWS has] the right to suspend under Section 6.” And
 9

10   Section 6 provides, in turn, that AWS may “suspend [Parler’s or its] End User’s right to access

11   or use any portion or all of the Service Offerings immediately upon notice” for a number of

12   reasons, including if AWS determines that Parler is “in breach of this Agreement.” In short, the
13   CSA gives AWS the right either to suspend or to terminate, immediately upon notice, in the
14
     event Parler is in breach.
15
            Parler has not denied that at the time AWS invoked its termination or suspension rights
16
     under Sections 4, 6 and 7, Parler was in violation of the Agreement and the AUP. It has therefore
17

18   failed, at this stage in the proceedings, to demonstrate a likelihood of success on its breach of

19   contract claim.

20                 3. Intentional Interference with Business Expectancy Claim
21
            Under Washington law, in order to establish a tortious interference claim, Parler must
22
     prove: (1) the existence of a valid contractual relationship or business expectancy; (2) that
23
     defendants had knowledge of that relationship; (3) an intentional interference inducing or
24
     causing a breach or termination of the relationship or expectancy; (4) that defendants interfered
25
     for an improper purpose or used improper means; and (5) resultant damage. See Leingang v.

                                                       9
             Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 10 of 14




     Pierce Cty. Med. Bureau, Inc., 131 Wn. 2d 133, 157 (1997); Pleas v. City of Seattle, 112 Wn.2d
 1
     794, 800 (1989). Exercising in good faith one’s legal interests is not improper interference.
 2

 3   Leingang, 131 Wn. 2d at 157.

 4          Parler has failed to allege basic facts that would support several elements of this claim.
 5   Most fatally, as discussed above, it has failed to raise more than the scantest speculation that
 6
     AWS’s actions were taken for an improper purpose or by improper means. Conversely, AWS has
 7
     denied it acted improperly, justifying its actions as a lawful exercise of rights it had pursuant to
 8
     either the suspension or the termination provisions of the CSA. Further, for the reasons outlined
 9

10   supra, §§ III.B.(1) & (2), Parler has failed to demonstrate the likelihood that AWS breached the

11   CSA. To the contrary, the evidence at this point suggests that AWS’s termination of the CSA

12   was in response to Parler’s material breach. Parler has therefore not demonstrated a likelihood of
13   success on this claim.
14
            C. Irreparable Injury
15
            Because likelihood of success is a threshold inquiry, when “a plaintiff has failed to show
16
     the likelihood of success on the merits, the Court “need not consider the remaining three Winter
17

18   elements.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)(internal citation omitted).

19   Given the gravity of the issues presented, the Court nevertheless will do so. As noted above, a

20   plaintiff seeking a preliminary injunction must establish that it is likely to suffer irreparable harm
21
     in the absence of preliminary relief; importantly, a showing of a mere “possibility” of harm is not
22
     enough. See Winter, 555 U.S. at 20, 22 (“[T]he Ninth Circuit’s “possibility” standard is too
23
     lenient.”). Irreparable injury is traditionally defined as harm for which there is no adequate legal
24
     remedy, such as an award of damages. See Rent–A–Ctr., Inc. v. Canyon Television & Appliance
25
     Rental, Inc., 944 F.2d 597, 603 (9th Cir.1991).

                                                       10
              Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 11 of 14




             In support of its claim to irreparable injury, Parler alleges that AWS’s suspension or
 1
     termination renders Parler unable to deliver the services it promises its users, and “entirely
 2

 3   unable to function online.” Mot. at 5. Furthermore, Parler claims, the actions are a direct blow to

 4   its mission and reputation, and has caused a loss of user loyalty, advertising revenue, and the
 5   ability to raise capital. In short, Parler alleges, these actions have threatened it with “extinction.”
 6
     Rep. Br. at 11.
 7
             The injuries Parler alleges in its Complaint and its motion may be irreparable. See hiQ
 8
     Labs, Inc. v. LinkedIn Corp., 938 F.3d 985, 993 (9th Cir. 2019)(“The threat of being driven out
 9

10   of business is sufficient to establish irreparable harm.”)(citing Am. Passage Media Corp. v. Cass

11   Commc'ns, Inc., 750 F.2d 1470, 1474 (9th Cir. 1985)). But in Winter, the Supreme Court

12   explicitly rejected the “possibility” of irreparable harm as “too lenient” to support a preliminary
13   injunction, and in the hearing the Court held on this motion, AWS vigorously disputed that
14
     Parler has shown that its extinction is “likely” in the absence of an injunction. See Winter, 555
15
     U.S. at 22; Trans. 1/14/21 Hrg., Dkt. No. 33, 15:8-23. The Court makes no finding on this issue,
16
     but notes that Parler’s claims to irreparable harm are substantially diminished by its admission
17

18   “that much of that harm would be compensable by damages.” Rep. Br. at 11.

19           Parler’s showing of a likelihood of irreparable injury, particularly in light of its failure to

20   demonstrate a likelihood of success on the merits, is insufficient to support a preliminary
21
     injunction.
22
             D. “Serious Questions Going to the Merits” and “Balance of Hardships”
23
             In the Ninth Circuit, a plaintiff may alternatively be awarded an injunction where it has
24
     raised “serious questions” going to the merits of its claims, and the balance of hardships, as
25
     between the two parties, “tips sharply” in its favor. See Cottrell, 632 F.3d at 1134-35 (“A

                                                       11
             Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 12 of 14




     preliminary injunction is appropriate when a plaintiff demonstrates that serious questions going
 1
     to the merits were raised and the balance of hardships tips sharply in the plaintiff’s favor.”). This
 2

 3   analysis does not, however, aid Parler’s cause. First, as discussed above, the likelihood of Parler

 4   prevailing on its claims is not a close call. Parler’s allegations at this time are both inaccurate and
 5   unsupported, and are disputed by evidence submitted by AWS. Thus, its motion does not, on this
 6
     record, raise “serious questions” going to the merits of its claims.
 7
            Second, while the “balance of hardships” may fall heaviest on Parler in the form of
 8
     potential monetary loss, AWS has convincingly argued that forcing it to host Parler’s users’
 9

10   violent content would interfere with AWS’s ability to prevent its services from being used to

11   promote—and, as the events of January 6, 2021 have demonstrated, even cause—violence. Opp.

12   Br. at 11; Exec. 2 Decl., Ex. F. It cannot be said, therefore, that the balance of hardships “tips
13   sharply” in Parler’s favor.
14
            E. The Balance of Equities and the Public Interest
15
            “In exercising their sound discretion, courts of equity should pay particular regard for the
16
     public consequences in employing the extraordinary remedy of injunction.” Winter, 555 U.S. at
17

18   24. Parler argues that the public interest favors the consistent enforcement of contractual

19   obligations, and lies “in fair and robust market competition.” Mot. at 7-8. But Parler has not at

20   this stage demonstrated a likelihood that it will prevail on its breach of contract, Sherman Act, or
21
     tortious interference claims. It therefore necessarily follows that the claims do not support a
22
     finding that the public interest weighs in favor of granting the injunction.
23
            On the other hand, AWS argues that an injunction forcing it to continue hosting the Parler
24
     platform would pose a risk to public safety. Opp. Br. at 11; Exec. 2 Decl. Ex. F. Parler attempts
25
     to discount this interest by claiming that at the time AWS cut off its services, Parler was “already

                                                       12
              Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 13 of 14




     taking steps” to develop a more effective content moderation system. Rep. Br. at 12. There is no
 1
     debate, however, that forcing AWS to reinstate its services now, before such system can be
 2

 3   implemented, would result in the continued posting of the kind of abusive, violent content that

 4   caused AWS to shut Parler down in the first place.
 5           The Court explicitly rejects any suggestion that the balance of equities or the public
 6
     interest favors obligating AWS to host the kind of abusive, violent content at issue in this case,
 7
     particularly in light of the recent riots at the U.S. Capitol. That event was a tragic reminder that
 8
     inflammatory rhetoric can—more swiftly and easily than many of us would have hoped—turn a
 9

10   lawful protest into a violent insurrection. The Court rejects any suggestion that the public interest

11   favors requiring AWS to host the incendiary speech that the record shows some of Parler’s users

12   have engaged in. At this stage, on the showing made thus far, neither the public interest nor the
13   balance of equities favors granting an injunction in this case.
14
                                                IV.     CONCLUSION
15
             Parler has failed to meet the standard set by Ninth Circuit and U.S. Supreme Court
16
     precedent for issuance of a preliminary injunction. To be clear, the Court is not dismissing
17

18   Parler’s substantive underlying claims at this time. Parler has fallen far short, however, of

19   demonstrating, as it must, that it has raised serious questions going to the merits of its claims, or

20   that the balance of hardships tips sharply in its favor. It has also failed to demonstrate that it is
21
     likely to prevail on the merits of any of its three claims; that the balance of equities tips in its
22
     favor, let alone strongly so; or that the public interests lie in granting the injunction.
23
     ///
24

25



                                                        13
            Case 2:21-cv-00031-BJR Document 34 Filed 01/21/21 Page 14 of 14




           For these and the remaining reasons articulated above, Parler’s motion for a preliminary
 1
     injunction is DENIED.
 2

 3         Dated this 21st day of January, 2021.


                                                        A
 4

 5
                                                        Barbara Jacobs Rothstein
 6                                                      U.S. District Court Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25



                                                   14
